DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-8, 11-12, 14, 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Travieso (US 2018/0354394) in view of  Teshima (US 2007/0290554).

1. A method for automatic lateral repositioning of a child safety seat on a back seat of a motor vehicle, the child safety seat being configured to move laterally across the back seat between lateral sides of the motor vehicle (as shown in Figures 1-13 of Travieso), the method comprising:
determining the lateral position of the child safety seat on the back seat of the motor vehicle (as taught by Teshima when determining whether a seat is positioned near and entrance or exit of the vehicle);
determining a current or intended parking situation of the motor vehicle (Travieso discloses identifying on which side of the vehicle is the sidewalk to which the child will be deboarded, which is determining a parking situation, at least for deboarding the child);
deciding which lateral side of the motor vehicle is a preferred access side for the determined parking situation (the combination system thus also deciphers or decides which lateral side of the motor vehicle is a preferred access side for the determined parking situation); and
laterally repositioning the child safety seat to a preferred position at the preferred access side of the motor vehicle (the system repositions the child safety seat of Travieso, as taught by Teshima, to the entrance or exit based on where a person will board or exit the vehicle).

2. The method according to claim 1, wherein determining the parking situation comprises determining the parking situation based on environmental data acquired by an environmental sensor system of the motor vehicle (Teshima discloses an example of determining a parking situation in paragraph 0064, where the vehicle has sensors of any of a variety that detect where a passenger is located and thus where the vehicle needs to park in order to load the passenger).

7. The method according to claim 1, wherein the parking situation is determined based on a drive history of the motor vehicle (Teshima discloses that riders carry an identification that is recognized by the vehicle system, which is a form of keeping and using a history, which is a parking history since it is used for stopping to load or unload passengers—similar identification would be beneficial and obvious to implement in the combination).

8. The method according to claim 1, further comprising determining if the child safety seat is occupied based on occupation data acquired by a seat occupancy sensor system of the motor vehicle (paragraph 0054 of Teshima).

10. The method according to claim 1, further comprising locking the child safety seat in the preferred position until the parking situation requires a different lateral position of the child safety seat (Travieso and Teshima lock the seat between instances of adjustment).

11. (claim 11 is rejected on a similar basis as claim 1)

12. (claim 12 is rejected on a similar basis as was claim 2)

14. The seat control system according to claim 11, further comprising a seat occupancy sensor system configured to acquire occupation data of the child safety seat, wherein the determination unit is configured to determine if the child safety seat is occupied based on the occupation data (paragraph 0054 of Teshima).

16. (on same basis as claim 10)

17. and 18. (same basis as claims 1 and 2)

19. (same basis as claim 8)

20. (same basis as claim 10)

Claim(s) 3-5, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Travieso and Teshima as applied to claims 1-2 above, and further in view of Irie (US 2016/0203377).
Travieso and Teshima show and disclose the details set forth above, including identifying a parking situation, broadly speaking, such as where to stop to load or unload a passenger, but lack distinguishing between parallel, perpendicular and angled parking situations.  
On the other hand, Irie teaches distinguishing between parallel, perpendicular and angled parking situations with its environmental sensors.  
It would have been obvious to expand the capabilities of the system and sensors to distinguish between parallel, perpendicular and angled parking situations in addition to stopping locations because doing so would provide the benefit of enabling the vehicle to be maneuvered into any one of these parking situations and also to identify the best door for loading or unloading a passenger once the vehicle is parked.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

3. The method according to claim 2, wherein the environmental sensor system detects whether the parking situation includes parallel parking, bay parking or angle parking (in accordance with the statement of obviousness above).

4. The method according to claim 2, wherein the environmental sensor system detects that the parking situation includes parallel parking and wherein the preferred access side of the motor vehicle is the lateral side of the motor vehicle facing away from a street (in accordance with the statement of obviousness above).

5. The method according to claim 2, wherein the environmental sensor system detects that the parking situation is bay parking or angle parking and wherein the preferred access side of the motor vehicle is a driver’s side of the motor vehicle (in accordance with the statement of obviousness above). 

13. (on the same basis as claims 3-5 above)


Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Travieso and Teshima as applied to claims 1-2 above, and further in view of Kim (US 2018/0136655).
Travieso and Teshima show and disclose the details set forth above, including identifying a parking situation, broadly speaking, such as where to stop to load or unload a passenger, but lack the parking situation being determined based on navigation data of a navigation system of the motor vehicle.  
On the other hand, Kim teaches determining the parking situation based on navigation data of a navigation system of the motor vehicle.  
It would have been obvious to expand the capabilities of the system and sensors to determining parking situations based on navigation data of a navigation system of the motor vehicle in addition to stopping locations because doing so would provide the benefit of enabling a broader picture of streets, blocks, and neighborhoods for navigating the vehicle for access to the best door for loading or unloading a passenger.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

6. The method according to claim 1, wherein the parking situation is determined based on navigation data of a navigation system of the motor vehicle (in accordance with the statement of obviousness above).

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travieso and Teshima as applied to claims 1-2 above, and further in view of Behrens (US 2018/0126873).
Travieso and Teshima show and disclose the details set forth above, including a guide track for adjusting a position of a child safety seat, but lacks disclosing identification and notification of an obstacle blocking movement along the track.  
On the other hand, Behrens discloses just such a function and associated structure in Figure 6. 
It would have been obvious to include such function and associated structure for detecting and notifying of an obstruction because doing so would enable a parent to remove the obstacle.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met

9. The method according to claim 1, further comprising:
determining that an object blocks movement of the child safety seat across the back seat to the preferred position on the preferred access side; and
outputting a notification that the child safety seat cannot be moved to the preferred position on the preferred access side (in accordance with the statement of obviousness above).

15.  (on same basis as claim 9)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636